                        Case 2:18-cv-00169-RFB-BNW Document 79
                                                            78 Filed 05/11/20
                                                                     05/08/20 Page 1 of 5




                    1 S. BRENT VOGEL
                      Nevada Bar No. 6858
                    2 Brent.Vogel@lewisbrisbois.com
                      KATHERINE J. GORDON
                    3 Nevada Bar No. 5813
                      Katherine.Gordon@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      T: 702.893.3383
                    6 F: 702.893.3789
                      Attorneys for Defendants
                    7 Larry Williamson, M.D., Ashley Komacsar,
                      Director of Nursing, and NaphCare, Inc.
                    8
                    9                                   UNITED STATES DISTRICT COURT

                   10                                        DISTRICT OF NEVADA

                   11 TERRELL DESHON KEMP, SR.,                           CASE NO. 2:18-cv-00169-RFB-BNW

                   12                      Plaintiff,
                                                                                 STIPULATION TO EXTEND
                   13             vs.                                                  DISCOVERY

                   14 LAS VEGAS METROPOLITAN POLICE                                   (FIFTH REQUEST)
                      DEPARTMENT; ET AL.
                   15
                                Defendants.
                   16

                   17

                   18            IT IS HEREBY STIPULATED AND AGREED between the parties that the discovery cut-

                   19 off date of July 24, 2020, be continued for a period of ninety (90) days up to and including

                   20 October 23, 2020, for the purpose of allowing to subpoena third-parties, disclose expert witnesses,

                   21 and take depositions of the parties.

                   22 I.         DISCOVERY COMPLETED TO DATE

                   23            The parties have exchanged their initial Rule 26 Disclosures and supplemented their Rule

                   24 26 Disclosures. Defendants Williamson, NaphCare and Komascar (“NaphCare Defendants”)

                   25 served Interrogatories and Requests for Production of Documents on Plaintiff; and responses were

                   26 due July 8, 2019. Defendants Las Vegas Metropolitan Police Department, Schmidt, Dawson and

                   27 Hardy served their Interrogatories, Requests for Admissions and Requests for Production of
LEWIS              28 Documents (“LVMPD Defendants”) on Plaintiff; and responses were due to all by November 1,
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4812-1256-4668.1
                        Case 2:18-cv-00169-RFB-BNW Document 79
                                                            78 Filed 05/11/20
                                                                     05/08/20 Page 2 of 5




                    1 2019. Plaintiff requested extensions to respond to written discovery were granted due to Plaintiff’s

                    2 incarceration and difficulties communicating with Counsel. Therefore, Plaintiff did not provide his

                    3 responses to NaphCare Defendants and LVMPD Defendants until December 20, 2019. LVMPD

                    4 Defendants disclosed their initial expert report. NaphCare Defendants served subpoenas to

                    5 Plaintiff’s previous medical providers and previous employers. NaphCare Defendants provided

                    6 additional medical records obtained via subpoena in a 1st Supplement to their Rule 26 Disclosure.

                    7 II.        DISCOVERY YET TO BE COMPLETED

                    8            Defendants will serve a subpoena for a copy of Plaintiff’s medical records from Ely State
                    9 Prison. The parties will schedule the deposition of Plaintiff. Experts will then review Plaintiff’s

                   10 deposition transcript and any additional medical records to provide their opinions. Supplemental

                   11 expert reports will be disclosed and any necessary rebuttal expert reports.

                   12 III.       REASONS WHY REMAINING DISCOVERY HAS NOT BEEN COMPLETED

                   13            As this Court is aware, Plaintiff recently amended his Complaint to add three new causes

                   14 of action (Negligence, Negligence Per Se, and Negligent Hiring, Training, Selection and

                   15 Supervision) against NaphCare Defendants and LVMPD Defendants. [ECF No. 75]. The parties

                   16 will need to complete additional discovery for the new causes of action. Further, the parties

                   17 require additional time to schedule Plaintiff’s deposition at Ely State Prison due to the current

                   18 COVID-19 restrictions.

                   19 IV.        PROPOSED EXTENDED DEADLINES

                   20            The parties respectfully request this Court enter an order as follows:

                   21            A.        Discovery Deadline.

                   22            The current discovery cut-off date of July 24, 2020, should be extended for a period of

                   23 ninety (90) days, up to and including October 23, 2020.

                   24            B.        Experts and Rebuttal Experts.

                   25            The parties, and each of them, shall disclose their experts to each other at least sixty (60)

                   26 days before the discovery cut-off date, or by August 24, 2020. The parties, and each of them, shall

                   27 disclose rebuttal experts at least thirty (30) days after the initial date for disclosure of experts, or
LEWIS
BRISBOIS           28 by September 24, 2020.
BISGAARD
& SMITH LLP             4812-1256-4668.1                              Page 2 of 5
ATTORNEYS AT LAW
                        Case 2:18-cv-00169-RFB-BNW Document 79
                                                            78 Filed 05/11/20
                                                                     05/08/20 Page 3 of 5




                    1          C.      Dispositive Motions.

                    2          All pretrial motions, including but not limited to, discovery motions, motions to dismiss,

                    3 motions for summary judgment, and all other dispositive motions shall be filed and served no later

                    4 than thirty (30) days after the close of discovery, or by November 23, 2020.

                    5          D.      Motions in Limine/Daubert Motions.

                    6          Under LR 16-3(b), any motions in limine, including Daubert motions, shall be filed and

                    7 served 30 days prior to the commencement of Trial. Oppositions shall be filed and served and the

                    8 motion submitted for decision 14 days thereafter. Reply briefs will be allowed only with leave of
                    9 the Court.

                   10          E.      Pretrial Order.

                   11          Pursuant to LR 26(1)(e)(5), the Joint Pretrial Order shall be filed with this Court no later

                   12 than thirty (30) days after the date set for filing dispositive motions, or by December 23, 2020,

                   13 unless dispositive motions are filed, in which case the date for filing the Joint Pretrial Order shall

                   14 be suspended until 30 days after the decision on the dispositive motions or further order of this

                   15 Court. The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections shall be included in

                   16 the final pretrial order.

                   17          F.      Interim Status Report.

                   18          In accordance with LR 26-3, not later than sixty (60) days before the discovery cut-off, the

                   19 parties shall submit an interim status report stating the time they estimate will be required for trial

                   20 giving three (3) alternative available trial dates, and stating whether in the opinion of counsel who

                   21 will try the case, trial will be eliminated or its length affected by substantive motions. The status

                   22 report shall be signed by counsel for each party or the party, if appearing in pro se. The parties

                   23 shall file the interim status report by August 24, 2020.

                   24          G.      Extensions or Modification of the Discovery Plan and Scheduling Order.

                   25          In accordance with LR 26-4, applications to extend any date set by the discovery plan,

                   26 scheduling order, or other order must, in addition to satisfying the requirements of LR 6-1, be

                   27 supported by a showing of good cause for the extension. All motions or stipulations to extend a
LEWIS
BRISBOIS           28 deadline set forth in a discovery plan shall be received by the Court not later than 21 days before
BISGAARD
& SMITH LLP           4812-1256-4668.1                             Page 3 of 5
ATTORNEYS AT LAW
                        Case 2:18-cv-00169-RFB-BNW Document 79
                                                            78 Filed 05/11/20
                                                                     05/08/20 Page 4 of 5




                    1 the expiration of the subject deadline. A request made after the expiration of the subject deadline

                    2 shall not be granted unless the movant demonstrates that the failure to set was the result of

                    3 excusable neglect. Any motion or stipulation to extend a deadline or to reopen discovery shall

                    4 include:

                    5            (a) A statement specifying the discovery completed;

                    6            (b) A specific description of the discovery that remains to be completed;

                    7            (c) The reasons why the deadline was not satisfied or the remaining discovery was not

                    8 completed within the time limits set by the discovery plan; and
                    9            (d) A proposed scheduled for completing all discovery.

                   10 . . .

                   11 . . .

                   12 . . .

                   13 . . .

                   14 . . .

                   15 . . .

                   16 . . .

                   17 . . .

                   18 . . .

                   19 . . .

                   20 . . .

                   21 . . .

                   22 . . .

                   23 . . .

                   24 . . .

                   25 . . .

                   26 . . .

                   27 . . .
LEWIS
BRISBOIS           28 . . .
BISGAARD
& SMITH LLP             4812-1256-4668.1                             Page 4 of 5
ATTORNEYS AT LAW
                        Case 2:18-cv-00169-RFB-BNW Document 79
                                                            78 Filed 05/11/20
                                                                     05/08/20 Page 5 of 5




                    1            This request for an extension is made in good faith and joined by all the parties in this case.

                    2 Trial is not yet set in this matter and dispositive motions have not yet been filed. Accordingly, this

                    3 extension will not delay this case. Moreover, since this request is a joint request, neither party will

                    4 be prejudiced. The extension will allow the parties the necessary time to complete discovery.

                    5 Dated: this 8th day of May, 2020.                        Dated: this 8th day of May, 2020.
                      LEWIS BRISBOIS BISGAARD & SMITH                          KAEMPFER CROWELL
                    6 LLP

                    7
                          /s/ Katherine J. Gordon                                /s/ Lyssa S. Anderson
                    8   S. BRENT VOGEL                                         LYSSA S. ANDERSON
                        Nevada Bar No. 6858                                    Nevada Bar No. 5781
                    9   KATHERINE J. GORDON                                    RYAN W. DANIELS
                        Nevada Bar No. 5813                                    Nevada Bar No. 13094
                   10
                        6385 S. Rainbow Boulevard, Suite 600                   1980 Festival Plaza Dr., Suite 650
                   11   Las Vegas, Nevada 89118                                Las Vegas, Nevada 89135
                        Attorneys for Defendants Larry Williamson,             Attorneys for Defendants Las Vegas
                   12   M.D. Ashley, Director of Nursing, and                  Metropolitan Police Department, Sgt.
                        Naphcare, Inc.                                         Gregory Dawson, Captain Nita Schmidt and
                   13                                                          Officer Hugh Hardy
                   14 Dated: this 8th day of May, 2020.
                      HATFIELD LAW ASSOCIATES
                   15

                   16
                        /s/ Trevor J. Hatfield
                   17 TREVOR J. HATFIELD
                      Nevada Bar No. 7373
                   18 703 S. Eighth Street

                   19 Las Vegas, Nevada 89101
                      Attorney for Plaintiff
                   20
                              IT IS SO ORDERED:             5/11/2020
                   21

                   22

                   23                                                       UNITED STATES MAGISTRATE JUDGE
                                                                            CASE NO.: 2:18-cv-00169-RFB-BNW
                   24

                   25

                   26

                   27
LEWIS
BRISBOIS           28
BISGAARD
& SMITH LLP             4812-1256-4668.1                              Page 5 of 5
ATTORNEYS AT LAW
